Citation Nr: 1102768	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-31 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for an eye disorder to 
include fatigue.

2.  Entitlement to service connection for a neck disability 
manifested by neck pain, claimed as secondary to reflex 
sympathetic dystrophy.

3.  Entitlement to service connection for degenerative joint 
disease and degenerative disk disease of the lumbar spine, 
claimed as secondary to reflex sympathetic dystrophy.

4.  Entitlement to service connection for headaches.

5.  Entitlement to a disability rating in excess of 40 percent 
for reflex sympathetic dystrophy, with insomnia, right leg pain, 
memory problems, and concentration difficulty; to include 
separate disability ratings for insomnia, memory problems, and 
difficulty concentrating.

6.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.   


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from June 12, 1986 to August 7, 
1986.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in January and November 2007 of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefits sought.  

The issues of entitlement to service connection for (1) a neck 
disability manifested by neck pain, claimed as secondary to 
reflex sympathetic dystrophy, (2) degenerative joint disease and 
degenerative disk disease of the lumbar spine, claimed as 
secondary to reflex sympathetic dystrophy, and (3) headaches, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  On October 8, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the appellant 
that he requested a withdrawal of his appeal of the claim for 
service connection for an eye disorder to include fatigue.

2.  On October 8, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the appellant 
that he requested a withdrawal of his appeal of the claim for a 
disability rating in excess of 40 percent for reflex sympathetic 
dystrophy, with insomnia, right leg pain, memory problems, and 
concentration difficulty, to include separate disability ratings 
for insomnia, memory problems, and difficulty concentrating.

3.  On October 8, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the appellant 
that he requested a withdrawal of his appeal of the claim for 
TDIU due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria have been met for withdrawal of a Substantive 
Appeal by the appellant in the appeal of the claim for service 
connection for an eye disorder to include fatigue.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).

2.  The criteria have been met for withdrawal of a Substantive 
Appeal by the appellant in the appeal of the claim for a 
disability rating in excess of 40 percent for reflex sympathetic 
dystrophy, with insomnia, right leg pain, memory problems, and 
concentration difficulty, to include separate disability ratings 
for insomnia, memory problems, and difficulty concentrating.  38 
U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204.

3.  The criteria have been met for withdrawal of a Substantive 
Appeal by the appellant in the appeal of the claim for TDIU due 
to service-connected disabilities.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204. 

In a written submission received at the Board on October 8, 2010, 
the appellant withdrew the appeal of the claims for (1) service 
connection for an eye disorder to include fatigue; (2) a 
disability rating in excess of 40 percent for reflex sympathetic 
dystrophy, with insomnia, right leg pain, memory problems, and 
concentration difficulty, to include separate disability ratings 
for insomnia, memory problems, and difficulty concentrating; and 
(3) TDIU due to service-connected disabilities.  Therefore, no 
allegations of errors of fact or law remain for appellate 
consideration on these three appeals.  Accordingly, the Board 
does not have jurisdiction to review the three appeals, and these 
appeals are dismissed.


ORDER

The appeal of the claim for service connection for an eye 
disorder, to include fatigue, is dismissed.

The appeal of the claim for a disability rating in excess of 40 
percent for reflex sympathetic dystrophy, with insomnia, right 
leg pain, memory problems, and concentration difficulty, to 
include separate disability ratings for insomnia, memory 
problems, and difficulty concentrating, is dismissed.

The appeal of the claim for TDIU due to service-connected 
disabilities, is dismissed.



REMAND

A remand is necessary for purposes of further development with 
respect to the claims for service connection for (1) a neck 
disability manifested by neck pain, claimed as secondary to 
reflex sympathetic dystrophy, (2) degenerative joint disease and 
degenerative disk disease of the lumbar spine, claimed as 
secondary to reflex sympathetic dystrophy, and (3) headaches.  

The examiners who conducted the November 2005 VA joints 
examination and the September 2006 VA spine examination opined 
that the Veteran's low back disability was less likely than not 
related to the Veteran's service-connected reflex sympathetic 
dystrophy, reasoning that although he had a slightly antalgic 
gait, it was not severe enough to cause the mild degenerative 
disc disease in his back, and the condition more likely 
represented age-related changes.  The Veteran was afforded a VA 
peripheral nerves examination in October 2006.  The examiner 
stated that he could not comment on the neck pain without 
resorting to speculation.  

Subsequent to these examinations, in a May 2007 report, Dr. Jason 
C. Theobald opined that the Veteran's low back and cervical spine 
disabilities were caused by his service-connected reflex 
sympathetic dystrophy.  In light of the conflicting medical 
evidence, and because none of the examiners offered an opinion as 
to whether any low back or cervical spine disability was 
aggravated by his service-connected reflex sympathetic dystrophy, 
the Board finds that another VA examination is necessary to 
adjudicate his low back and cervical spine disability claims.  

The October 2006 VA examiner also stated that the Veteran's sleep 
problems could lead to daily headaches, though further evaluation 
on that would be necessary.  Notably, service connection is in 
effect for "reflex sympathetic dystrophy, with insomnia, right 
leg pain, memory problems, and concentration difficulty."  As 
insomnia could be characterized as a sleep problem, the 
examiner's opinion suggests that a service-connected condition 
could cause daily headaches.  A subsequent VA eye examination in 
November 2006 contains an opinion that the Veteran's headaches 
were caused by hyperopia and not reflex sympathetic dystrophy.  A 
VA neurological examination in November 2006 contains an opinion 
that the Veteran's headaches were not likely due to reflex 
sympathetic dystrophy.  The evidence suggests, however, that the 
Veteran's headaches might be related to his cervical spine 
disability.  As such, the Board finds that another VA examination 
is necessary to decide this claim.

Accordingly, the case is REMANDED for the following action:

1.  Arrange to obtain any additional private 
or VA treatment records not on file for the 
Veteran pertaining to neck pain, low back 
disability, and headaches.  

2.  Schedule the Veteran for an appropriate 
VA examination to determine the nature, 
extent, onset and etiology of any neck pain, 
low back (lumbar spine), and headache 
disabilities found to be present.  All 
indicated studies should be performed and all 
findings should be reported in detail.  The 
claims files should be made available to and 
reviewed by the examiner; and for each 
claimed disability, the examiner should 
elicit from the Veteran a history of reported 
symptoms since service.  

The examiner should state whether it is at 
least as likely as not that any disability 
involving (1) neck pain, (2) low back (lumbar 
spine), or (3) headaches, found to be 
present:
(a) is related to or had its onset 
during a period of active duty service; 
or 
(b) was caused or aggravated by his 
service-connected disability to 
specifically include reflex sympathetic 
dystrophy with insomnia, right leg pain, 
memory problems and concentration 
difficulty, previously shown as tarsal 
tunnel syndrome and posterior tibial 
tendonitis.

In offering these opinions, the examiner must 
specifically acknowledge and comment on the 
Veteran's report of continuity of relevant 
symptoms for each claimed disability 
following active duty, and on subsequent VA 
and private treatment records as they relate 
to that account.  The rationale for all 
opinions expressed should be provided in a 
legible report.

3.  Then the RO should readjudicate the 
appeal.  If any benefit sought on appeal is 
not granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


